DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
.       
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 18, it is unclear the connection of where the signal-to-noise measurement and selection is being performed with respect to the method limitations disclosed in claim 1 and which step the processed selection is being utilized in. The claim 18 limitations are unclear how the method setup when considered as a whole is intended to be executed.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1,7-8, 10,12,14-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jain et. al. (U.S. 20140094695, April 3, 2014)(hereinafter, “Jain”).
Regarding Claim 1, Jain teaches: A method for tracking an interventional medical device in a patient (“Methods for assessing the 3D position of a needle with respect to the imaging plane using a 1D array are also provided.” [0016]), comprising: 
interleaving, by an imaging probe external to the patient, a pulse sequence of imaging beams and tracking beams to obtain an interleaved pulse sequence (Fig. 1, element 111, ultrasonic probe, [0028-0029]);
transmitting, from the imaging probe to the interventional medical device in the patient, the interleaved pulse sequence (“One or more sensors/transducers 106 may be incorporated into the device(s) 102, so tracking information from an energy source 125 can be detected at the device(s) 102. It should be understood that while the present illustrative example will be described in terms of a tracked element 106 (on the device 102) being a receiver while tracking elements or transducers 107 (of an imaging array 109) are transmitters, the opposite configuration may also be provided. For example, the same times-of-flight may be measured by using the tracked element 106 (on the device 102) as a transmitter, and the tracking elements/transducers 107 (of the array 109) may act as receivers.” [0024-0025]), 
and determining, based on a response to the tracking beams received from a sensor on the interventional medical device, a location of the sensor in the patient (“The energy source 125 need not be provided from a source external to a body/subject 148, and may be from an internal source or from another imaging device 110. In one embodiment, the energy source is an ultrasonic source. The sensors/elements 106 may be employed to detect electromagnetic 
synchronizing transmitting of the interleaved pulse sequence and receipt of the tracking beams by the sensor (“An ultrasound element (passive or active) is embedded in a tracked tool, e.g., at a tip of the tool. Ultrasound signal times-of-flight between the tracked element and multiple elements of the imaging probe are used in a three-dimensional (3D) triangulation or trilateration routine to yield the position of the tracked element. As a result, ultrasound-guided needle interventions are greatly facilitated, without the need for expensive additional equipment (e.g., matrix arrays).” [0017]; “Imaging system 110 may be provided to collect real-time intra-operative imaging data. The imaging data may be displayed on display 118. Sensing module 115 may determine positions of the sensors/elements 106 and therefore the device 102 within the real-time images based upon energy measured by the sensors/elements 106. This may include employing a trilateration or triangulation method/module 104 as will be described herein. A digital rendering of the medical device 102 (using feedback signals) can be displayed to realize the position of the device 102 against the real-time images (tracking). The digital rendering may be generated by an image processing module 117. It should be understood that tracking and imaging using an ultrasonic system may occur concurrently or sequentially. In preferred embodiments, an imaging array of transducers is the same as the tracking array of transducers. It is possible to use the imaging beams to track and vice versa (use the tracking beams to image). However, the tracking beams as described herein may not be suitable for ultrasound imaging. In such cases, imaging frames and tracking frames may be interleaved (alternated). If the tracked element is a transmitter, then either its bandwidth needs to be separate from that of the imaging pulses, or scanning may be interrupted during reception of the 
Regarding Claim 7, Jain substantially teaches the claim limitations as noted above.
Jain teaches: further comprising: displaying, on a monitor, multiple, successive locations of the sensor based on the tracking beams as the imaging probe is moved in the patient (“Imaging system 110 may be provided to collect real-time intra-operative imaging data. The imaging data may be displayed on display 118. Sensing module 115 may determine positions of the sensors/elements 106 and therefore the device 102 within the real-time images based upon energy measured by the sensors/elements 106. This may include employing a trilateration or triangulation method/module 104 as will be described herein. A digital rendering of the medical device 102 (using feedback signals) can be displayed to realize the position of the device 102 against the real-time images (tracking). The digital rendering may be generated by an image processing module 117.” [0027]).
Regarding Claim 8, Jain substantially teaches the claim limitations as noted above.
Jain teaches: wherein characteristics of the imaging beams including at least one of shape, position, and waveform, differ from characteristics of the tracking beams (“Referring to FIG. 4, an illustrative two-dimensional ultrasonic image 242 is depicted showing a three-dimensional rendering of a needle 246 in accordance with one embodiment. The needle 246 is shown within image boundaries 244, but can be tracked outside of these boundaries 244. The rendering of needle 246 is generated using trilateration as described above. The needle movement is tracked and displayed along with surrounding tissues in real-time. The present principles permit fast and accurate imaging with a relatively inexpensive setup.” [0045]).
Regarding Claim 10, Jain substantially teaches the claim limitations as noted above.
further comprising: matching a waveform of the tracking beams to a bandwidth characteristic of the sensor (“It should be understood that tracking and imaging using an ultrasonic system may occur concurrently or sequentially. In preferred embodiments, an imaging 
Regarding Claim 12, Jain substantially teaches the claim limitations as noted above.
Jain teaches: wherein the sensor is tracked outside a field of view of the imaging beams (“Referring to FIG. 4, an illustrative two-dimensional ultrasonic image 242 is depicted showing a three-dimensional rendering of a needle 246 in accordance with one embodiment. The needle 246 is shown within image boundaries 244, but can be tracked outside of these boundaries 244. The rendering of needle 246 is generated using trilateration as described above. The needle movement is tracked and displayed along with surrounding tissues in real-time. The present principles permit fast and accurate imaging with a relatively inexpensive setup.” [0045]).
Regarding Claim 14, Jain substantially teaches the claim limitations as noted above.
Jain teaches: wherein the interleaving comprises interleaving the imaging beams and tracking beams within a frame (“Imaging system 110 may be provided to collect real-time intra-operative imaging data. The imaging data may be displayed on display 118. Sensing module 115 may determine positions of the sensors/elements 106 and therefore the device 102 within the real-time images based upon energy measured by the sensors/elements 106. This may include employing a trilateration or triangulation method/module 104 as will be described herein. A digital rendering of the medical device 102 (using feedback signals) can be displayed to realize the position of the device 102 against the real-time images (tracking). The digital rendering may be generated by an image processing module 117. It should be understood that 
Regarding Claim 15, Jain substantially teaches the claim limitations as noted above.
Jain teaches: wherein the transmitting comprises: transmitting the imaging beams in a region of the patient, and transmitting the tracking beams only in a sub-region of the region based on projecting expected positions of the sensor from historical sensor positions (“Referring to FIG. 5A, a transducer array 302 includes physical elements 304, which transmit focused energy. Illustratively, beams intersect at focus locations 305, 306 and 307. These focus locations 305, 306 and 307 may be employed as sphere centers for performing time-of-flight trilateration computations. The focus locations 305, 306 and 307 advantageously provide non-collinear virtual elements which can enable the use of a planar one-dimensional transducer array configuration 302. In this configuration, a tracking sensor 310 on a medical device acts as a receiver to receive the energy from the virtual elements (305, 306 and 307) to perform position estimation as described.” [0047]).
Regarding Claim 16, Jain substantially teaches the claim limitations as noted above.
Jain teaches: wherein the transmitting comprises: transmitting the imaging beams in a region of the patient, and transmitting the tracking beams only in a sub-region of the region based on processing imaging data from the imaging beams (“Referring to FIG. 5A, a transducer array 302 includes physical elements 304, which transmit focused energy. Illustratively, beams 
Regarding Claim 17, Jain substantially teaches the claim limitations as noted above.
wherein the transmitting comprises: transmitting the imaging beams in at least one first direction, and transmitting the tracking beams in a second direction different than any at least one first direction (“Referring to FIGS. 2A and 2B, diagrams show a tracked tool 206 (e.g., a needle) having an element 208 (e.g., an ultrasonic element for transmitting or receiving) at its tip depicted in the vicinity of a curved array (2D probe or a 1D array) ultrasonic probe 220 having a plurality of ultrasound (US) transducers or elements 222 (for transmitting or receiving). In accordance with the present principles, a 3D position of the tool 206 with respect to an imaging plane is assessed using the 1D array of transducers 222 in the probe 220. The ultrasound element 208 (passive or active) is embedded in the tracked tool 206, for example, at its tip. Ultrasound signal times-of-flight between the tracked element 208 and the multiple transducers 222 of the imaging probe 220 are used in a 3D triangulation or trilateration routine (104 in FIG. 1) to yield the position of the tracked element 208. It should be understood that a plurality of elements 208 may be employed on the tool 206. Each sensor's position may be tracked using the present principles to describe its position during a procedure.” [0034]).
Regarding Claim 19, Jain substantially teaches the claim limitations as noted above. 
wherein the interleaved pulse sequence varies based on a combination of types of the interventional medical device, sensor and imaging probe Imaging system 110 may be provided to collect real-time intra-operative imaging data. The imaging data may be displayed on display 
Regarding Claim 20, Jain teaches: A system for tracking an interventional medical device in a patient (Fig. 1), comprising: 
an imaging probe external to the patient that interleaves a pulse sequence of imaging beams and tracking beams to obtain an interleaved pulse sequence (Fig. 1, element 111, ultrasonic probe, [0028-0029]), 
and transmits the interleaved pulse sequence to the interventional medical device in the patient, and a sensor on the interventional medical device that responds with a response to the tracking beams from the imaging probe (“One or more sensors/transducers 106 may be incorporated into the device(s) 102, so tracking information from an energy source 125 can be detected at the device(s) 102. It should be understood that while the present illustrative example will be described in terms of a tracked element 106 (on the device 102) being a receiver while tracking elements or transducers 107 (of an imaging array 109) are transmitters, the opposite configuration may also be provided. For example, the same times-of-flight may be measured by using the tracked element 106 (on the device 102) as a transmitter, and the tracking elements/transducers 107 (of the array 109) may act as receivers.” [0024-0025]), 
wherein the system determines, based on the response to the tracking beams, a location of the sensor in the patient (“The energy source 125 need not be provided from a source external to a body/subject 148, and may be from an internal source or from another imaging device 110. In one embodiment, the energy source is an ultrasonic source. The sensors/elements 106 may be employed to detect electromagnetic energy or acoustic energy (or transmit the energy). This permits the exchange of energy which will be used to interpret a position and/or orientation of the device 102. The signals will be employed as feedback to make adjustments or otherwise perform the medical procedure. The transducers 107 may include an 
and synchronizes transmission of the interleaved pulse sequence and receipt of the tracking beams by the sensor (“An ultrasound element (passive or active) is embedded in a tracked tool, e.g., at a tip of the tool. Ultrasound signal times-of-flight between the tracked element and multiple elements of the imaging probe are used in a three-dimensional (3D) triangulation or trilateration routine to yield the position of the tracked element. As a result, ultrasound-guided needle interventions are greatly facilitated, without the need for expensive additional equipment (e.g., matrix arrays).” [0017]; “Imaging system 110 may be provided to collect real-time intra-operative imaging data. The imaging data may be displayed on display 118. Sensing module 115 may determine positions of the sensors/elements 106 and therefore the device 102 within the real-time images based upon energy measured by the sensors/elements 106. This may include employing a trilateration or triangulation method/module 104 as will be described herein. A digital rendering of the medical device 102 (using feedback signals) can be displayed to realize the position of the device 102 against the real-time images (tracking). The digital rendering may be generated by an image processing module 117. It should be understood that tracking and imaging using an ultrasonic system may occur concurrently or sequentially. In preferred embodiments, an imaging array of transducers is the same as the tracking array of transducers. It is possible to use the imaging beams to track and vice versa (use the tracking beams to image). However, the tracking beams as described herein may not be suitable for ultrasound imaging. In such cases, imaging frames and tracking frames may be interleaved (alternated). If the tracked element is a transmitter, then either its bandwidth needs to be separate from that of the imaging pulses, or scanning may be interrupted during reception of the signals from the tracked element. Other techniques may also be employed to ensure both operations (e.g., tracking and imaging) are performed in real-time.” [0027-0028]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Wang et. al. (U.S. 20140187942, July 3, 2014)(hereinafter, “Wang”).
Regarding Claim 9, Jain substantially teaches the claim limitations as noted above.
Jain teaches: wherein the pulse sequence comprises a single tracking beam sequence (“Referring to FIG. 4, an illustrative two-dimensional ultrasonic image 242 is depicted showing a three-dimensional rendering of a needle 246 in accordance with one embodiment. The needle 246 is shown within image boundaries 244, but can be tracked outside of these boundaries 244. The rendering of needle 246 is generated using trilateration as described above. The needle movement is tracked and displayed along with surrounding tissues in real-time. The present principles permit fast and accurate imaging with a relatively inexpensive setup.” [0045]) 
Jain does not explicitly teach: and multiple different pre-set imaging beam sequences that vary based on specific tissues being imaged.
	Wang in the field of diagnostic ultrasound imaging teaches: “There may be multiple parameter settings during image acquisition. One set of parameters is automatically optimized for needle detection as described above. Another set of parameters is optimized for clinical 
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Jain multiple different pre-set imaging beam sequences that vary based on specific tissues being imaged as taught in Wang to obtain optimal imaging results.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Vignon et. al. (U.S. 20130041252, February 14, 2013)(hereinafter, “Vignon”).
Regarding Claim 11, Jain substantially teaches the claim limitations as noted above.
Jain does not explicitly teach: further comprising: measuring a depth of the sensor; and focusing the tracking beams at the depth of the sensor.
Vignon in the field of ultrasound tracking teaches: “As an alternative to using one-way only beamforming as in the above-described embodiments, the tracked receiver can be localized with comparable accuracy by focusing at the depth of the receiver. Thus, in FIG. 5, there would be no one-way only beamforming 516. In particular, the ultrasound scanner keeps sending regular imaging (focused) beams. The time from beam emission to reception by the tracked receiver indicates the depth of the receiver, e.g., r(P) in FIG. 1 if the reflector 106 were a receiver. That information is fed back to the ultrasound scanner that sets the transmit focal depth at the depth of the tracked receiver 202 for optimal lateral resolution at that depth. The position of the imaging beam that yields the highest amplitude sensed at the tracked receiver's location corresponds to the lateral (or angular, depending on the imaging geometry) location of 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Jain measuring a depth of the sensor; and focusing the tracking beams at the depth of the sensor as taught in Vignon for optimal resolution.
 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Konovalov et. al. (U.S. 20120268415, October 25, 2012)(hereinafter, “Konovalov”).
Regarding Claim 18, Jain substantially teaches the claim limitations as noted above.
With regards to limitation: wherein the interleaved pulse sequence is selectively sent based on relative signal-to- noise measurements determined from the imaging beams received by the sensor, Jain teaches: (“Imaging system 110 may be provided to collect real-time intra-operative imaging data. The imaging data may be displayed on display 118. Sensing module 115 may determine positions of the sensors/elements 106 and therefore the device 102 within the real-time images based upon energy measured by the sensors/elements 106. This may include employing a trilateration or triangulation method/module 104 as will be described herein. 
Jain does not explicitly teach selection of signal-to-noise-measurements from the imaging beams.
Konovalov in the field of noise improvement from sensor information teaches: “FIG. 9 is process flow diagram 900 illustrating the steps of FIG. 8 of measuring a noise component of the response signal and changing the sensing frequency passband in greater detail. Referring now to FIGS. 5, 6, 8 and 9, at block 905, the capacitive sensor 501 "listens" (see below) to the level of noise of the noise component interleaved with performing a panel scan of the touch sense array 521. At block 910, the capacitive sensor 501 estimates the level of noise. At block 915, if the level of noise is above a threshold, then at block 917, the capacitive sensor 501 switches to a next available scanning configuration with a different sensing frequency passband (i.e., operating frequency band). At block 920, the capacitive sensor 501 repeats the steps of blocks 905-915 until all available scanning configurations corresponding to different sensing frequency passbands are exhausted. At block 925, the capacitive sensor 501 selects an available sensing frequency passband with a lowest level of noise. If, at block 915, the level of noise is not above 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Jain capability of threshold selecting of signal-to-noise-measurements from the imaging beams as taught in Konovalov to distinguish the best mode scanning option given the noise and parameters to operate at (Konovalov, [0066]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/AMAL ALY FARAG/Examiner, Art Unit 3793     

/JONATHAN CWERN/Primary Examiner, Art Unit 3793